DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/16/2022 has been entered. Claims 1-16 remain pending in the instant application. The amendment overcomes each and every objection of the Non-Final Rejection dated 02/25/2022.
	Applicant’s Remarks indicate that new claims 10-27 are added (Remarks, pg. 1). However, only new claims 10-16 appear to be submitted with the amendment. Examiner will therefore mark that claims 1-16 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons (US 2016/0338321 A1).
Regarding claim 1, Simons discloses a pet containment apparatus, comprising:
a frame assembly connectable to a cargo area of a vehicle such that the frame assembly is configured to be positioned over the head of at least one pet placed in the cargo area of the vehicle (restraint system 11, figures 1-3; the restraint system is connectable to a cargo area of a vehicle as presented in figure 1 and as inherent in Simon’s system being employable within a wash basin; paragraph 0002, “…a restraint system which may be employed within a wash basin…,”);
an overhead connector connected to the frame assembly (upper couplers 23, figures 1 and 3); and
at least one tether having a first end and a second end such that the first end is connected to the overhead connector and the second end is connectable to the at least one pet so as to prevent the at least one pet from leaving the cargo area of the vehicle (loop 25, figures 1 and 3).

Regarding claim 2, Simons discloses the limitations of claim 1, and further discloses:
a first attachment assembly connected to one side of the cargo area of the vehicle (arm 17 and buttress 28, figure 1); 
a second attachment assembly connected to the opposite side of the cargo area of the vehicle (arm 19 and buttress 28, figure 1); and 
a top pole extending therebetween for connecting the first attachment assembly and the second attachment assembly to one another such that the frame assembly is configured so that the top pole is positioned in the cargo area of the vehicle above the head of the at least one pet (cross arm 21, figures 1 and 3).  

Regarding claim 3, Simons discloses the limitations of claim 2, and further discloses the first attachment assembly being connectable to a first and second anchor provided on one side of the cargo area of the vehicle and the second attachment assembly being connectable to a third and fourth anchor provided on the opposite side of the cargo area of the vehicle (as shown in figures 1-3, the buttresses of the restraint system are connectable to anchors on a floor of a vehicle---for instance, couplers could be attached to buttresses so as to anchor the restraint system to a floor of a vehicle).

Regarding claim 6, Simons discloses the limitations of claim 2, and further discloses the top pole being a fixed length (paragraph 0030, “The combination of the first and second riser arms 17, 19 and the cross arm 21 may be constructed from any number of segments, and all may be constructed from a tubular material, such as a stainless steel tube,”).

Regarding claim 7, Simons discloses the limitations of claim 2, and further discloses the top pole being adjustable to various lengths (paragraph 0030).

Regarding claim 8, Simons discloses the limitations of claim 1, and further discloses the overhead connector is a swivel plate (paragraph 0031, “Other types of upper couplers 23 may be used, such as arm clamps, hooks, swivel clasps, and the like,”).

Regarding claim 9, Simons discloses the limitations of claim 1, and further discloses the at least one tether being connectable to a harness attached to the at least one pet (figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simons in view of Belluomini (US 4,899,694 A) and Hill (US 6,079,369 A).
	Regarding claim 4, Simons discloses the limitations of claim 3, and further discloses the first attachment assembly being connectable to the first anchor and the second anchor, and the second attachment assembly being connectable to the third anchor and the fourth anchor (figures 1-3). However, Simons does not appear to specifically disclose the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle.
	Belluomini teaches an attachment assembly being connectable to an anchor with an S hook (attachment portion 14 and S-hook 40, figure 4).
	Hill teaches an attachment assembly being connectable to an anchor with a turnbuckle (chain 12 and turn buckle swivel 32, figures 2-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simons and include the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle, as taught by Belluomini and Hill, in order to:
permit easier engagement or disengagement of a connection between an assembly and an anchor (e.g., Belluomini, column 2, lines 62-65, “S-hook 40 may be inserted between hook 36 and eyelet 38 to enable easier engagement/disengagement of the threaded rod to the side wall,); and to
permit swivel fastening of an assembly to an anchor (e.g., Hill, column 1, lines 62-64, “The second end is swively secured to the side wall by a turn buckle swivel,”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simons in view of Everhart (US 2007/0175407 A1).
Regarding claim 5, Simons discloses the limitations of claim 2, and further discloses the first attachment assembly being provided with a first bottom pole, a second bottom pole, and a plurality of side poles (bottom frame 15 includes multiple poles, with the poles couples to buttresses 28 being bottom poles; buttresses 28 include multiple poles which could be side poles, as shown in figures 1-2), the first attachment assembly and the second attachment assembly being connected with the top pole so as to cooperate to position the top pole above the head of the at least one pet positioned in the cargo area of the vehicle (figures 1-3).
Simons does not appear to specifically disclose a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole.
Everhart teaches a bottom pole having a swivel connector connected to each end of the bottom pole (harness 100 and swiveling clip mechanism 112, figure 1A), one swivel connector configured to receive a side pole on one end of the bottom pole and the other swivel connector configured to receive another side pole on the other end of the bottom pole (figure 1A). Everhart also teaches having another bottom pole having the same swivel connector limitations that are included in the instant paragraph (e.g., Everhart, paragraph 0036, “It should be noted…may be accommodated by the interconnection of multiple harnesses…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole, as taught by Everhart, in order to permit rotation of the bottom pole while it is connected to a side pole (e.g., Everhart, paragraph 0037, “Thus, the relative position of the permanent loop 202 as compared to both post 204 and base 206 is allowed to rotate 360 degrees, which provides the swivel action of swiveling clip mechanism 112,”).

Claim 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simons in view of Russell (US 2003/0041811 A1).
Regarding claim 10, Simons discloses:
a frame assembly configured to be positioned over the head of a plurality of pets placed in a cargo area of a vehicle (figures 1 and 3), wherein the frame assembly comprises:
a first attachment assembly connected to one side of the cargo area of the vehicle (arm 17 and buttress 28, figure 1; a cargo area of a vehicle may be included with Simon’s device, given that Simon’s device may be employed in a wash basin, and a wash basin may be located in a cargo area of a vehicle);
a second attachment assembly connected to the opposite side of the cargo area of the vehicle (arm 19 and buttress 28, figure 1);
a top pole extending therebetween for connecting the first attachment assembly and the second attachment assembly to one another such that the frame assembly is configured so that the top pole is positioned in the cargo area of the vehicle above the head of the plurality of pets (cross arm 21, figures 1 and 3);
an overhead connector connected to the frame assembly (upper couplers 23, figures 1 and 3) wherein the overhead connector is provided with a swivel plate (paragraph 0031, “Other types of upper couplers 23 may be used, such as arm clamps, hooks, swivel clasps, and the like,”); and
a plurality of tethers, each of the plurality of tethers having a first end and a second end such that the first end of each tether of the plurality of tethers is connected to the overhead connector and the second end of each tether is connectable to the at least one plurality of pets so as to prevent the at least of the plurality of pets from leaving the cargo area of the vehicle (loop 25, figures 1 and 3).
Simons does not appear to specifically disclose the frame assembly mounted in a cargo area of a vehicle; the swivel plate having a plurality of holes; and each of the plurality of tethers having their first end connected to a hole of the plurality of holes of the swivel plate.
Russell teaches a frame assembly mounted in a cargo area of a vehicle (figure 4; abstract, “This invention installs on the front rail of the bed of a pickup truck,”); a swivel plate having a plurality of holes (spinner bar B, figure 1); and each of a plurality of tethers having their first end connected to a hole of the plurality of holes of the swivel plate (tether H, figures 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simons and include the frame assembly mounted in a cargo area of a vehicle; the swivel plate having a plurality of holes; and each of the plurality of tethers having their first end connected to a hole of the plurality of holes of the swivel plate, as taught by Russell, in order to permit minimizing entanglement of tethered pets (e.g., Russell, paragraph 0012, “…allowing the position of both dogs' tethers to adjust to the new position of the dog, minimizing the risk of entanglement,”).

Regarding claim 11, Simons as modified discloses the limitations of claim 10, and further discloses the first attachment assembly being connectable to a first and second anchor provided on one side of the cargo area of the vehicle and the second attachment assembly being connectable to a third and fourth anchor provided on the opposite side of the cargo area of the vehicle (e.g., Simons, figures 1-3).

Regarding claim 14, Simons as modified discloses the limitations of claim 10, and further discloses the top pole being a fixed length (e.g., Simons, paragraph 0030).

Regarding claim 15, Simons as modified discloses the limitations of claim 10, and further discloses the top pole being adjustable to various lengths (e.g., Simons, paragraph 0030).

Regarding claim 16, Simons as modified discloses the limitations of claim 10, and further discloses each of the plurality of tethers being connectable to a harness attached to the at least one of the plurality of pets (figure 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simons as modified by Russell as applied to claim 11 above, and further in view of Belluomini and Hill.
Regarding claim 12, Simons as modified discloses the limitations of claim 11, but does not appear to specifically disclose the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle.
Belluomini teaches an attachment assembly being connectable to an anchor with an S hook (attachment portion 14 and S-hook 40, figure 4).
	Hill teaches an attachment assembly being connectable to an anchor with a turnbuckle (chain 12 and turn buckle swivel 32, figures 2-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simons and include the first attachment assembly being connectable to the first anchor with an S hook and the second anchor with a turnbuckle and the second attachment assembly being connectable to the third anchor with an S hook and the fourth anchor with a turnbuckle, as taught by Belluomini and Hill, in order to:
permit easier engagement or disengagement of a connection between an assembly and an anchor (e.g., Belluomini, column 2, lines 62-65); and to
permit swivel fastening of an assembly to an anchor (e.g., Hill, column 1, lines 62-64).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simons as modified by Russell as applied to claim 10 above, and further in view of Everhart.
Regarding claim 13, Simons as modified discloses the limitations of claim 10, and further discloses the first attachment assembly being provided with a first bottom pole, a second bottom pole, and a plurality of side poles (e.g., Simons, bottom frame 15 includes multiple poles, with the poles couples to buttresses 28 being bottom poles; buttresses 28 include multiple poles which could be side poles, as shown in figures 1-2), the first attachment assembly and the second attachment assembly being connected with the top pole so as to cooperate to position the top pole above the head of the at least one of the plurality of pets positioned in the cargo area of the vehicle (e.g., Simons, figures 1-3).
Simons as modified does not appear to specifically disclose a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole.
Everhart teaches a bottom pole having a swivel connector connected to each end of the bottom pole (harness 100 and swiveling clip mechanism 112, figure 1A), one swivel connector configured to receive a side pole on one end of the bottom pole and the other swivel connector configured to receive another side pole on the other end of the bottom pole (figure 1A). Everhart also teaches having another bottom pole having the same swivel connector limitations that are included in the instant paragraph (e.g., Everhart, paragraph 0036).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a first bottom pole having a swivel connector connected to each end of the first bottom pole, one swivel connector configured to receive a first side pole on one end of the first bottom pole and the other swivel connector configured to receive a second side pole on the other end of the first bottom pole and wherein the second attachment assembly is provided with a second bottom pole having a swivel connector connected to each end of the second bottom pole, one swivel connector configured to receive a third side pole on one end of the second bottom pole and the other swivel connector configured to receive a fourth side pole on the other end of the second bottom pole, as taught by Everhart, in order to permit rotation of the bottom pole while it is connected to a side pole (e.g., Everhart, paragraph 0037).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Simons does not teach a pet containment system having a frame assembly connectable to a cargo area of a vehicle (Remarks, pg. 10), Simons inherently describes a device that is connectable to a cargo area of a vehicle. The device may be employed in a wash basin (e.g., Simons, paragraph 0002), thereby making it capable of being employed and connectable within a cargo area of a vehicle (e.g., the cargo area of the vehicle, such as the bed of a pickup truck, may well be a wash basin for the Simons device). Examiner further notes that, with regard to claim 1, Applicant has not claimed any specific structural configuration by which the frame assembly is connectable to a cargo area. Instead, claim 1 merely requires that the frame assembly is capable of being connected to a cargo area by a user, i.e., one of ordinary skill in the art (or one of below the ordinary skill in the art, such as a typical vehicle driver). Thus, claim 1 as currently written essentially encompasses any means of connecting the frame assembly to a cargo area (e.g., attaching the frame assembly disclosed by Simons to a cargo area via wrapping a rope or tether around the frame assembly). Given the fact that cargo areas of vehicles are commonly used to transport objects in a secure manner (indeed, one could argue that that is the entire purpose of vehicle cargo areas), it is clear that the Simons device is capable of being connected to a cargo area of a vehicle, and therefore Simons discloses the limitations of a frame assembly that is connectable to a cargo area of a vehicle by one of ordinary skill in the art. 
In response to Applicant’s traversals of claims 4-5 (Remarks, pg. 11), the secondary references of Belluomini, Hill, and Everhart may be used with Simons, as Simons does disclose limitations of claims 2 and 3 (i.e., claims of which claims 4-5 depend on), there being no deficiencies in Simons which would otherwise need to be cured.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647